SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1136
KA 15-00019
PRESENT: WHALEN, P.J., SMITH, PERADOTTO, NEMOYER, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JONAS PEACOCK, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (DEBORAH K. JESSEY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (DAVID A.
HERATY OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Deborah
A. Haendiges, J.), rendered October 23, 2014. The judgment convicted
defendant, upon his plea of guilty, of attempted strangulation in the
second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted strangulation in the second
degree (Penal Law §§ 110.00, 121.12). Contrary to defendant’s
contention, the record establishes that he knowingly, intelligently,
and voluntarily waived his right to appeal (see generally People v
Lopez, 6 NY3d 248, 256). The valid waiver of the right to appeal
encompasses his challenge to the severity of the sentence (see id. at
255; People v Lococo, 92 NY2d 825, 827).




Entered:    December 23, 2016                      Frances E. Cafarell
                                                   Clerk of the Court